DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsugi et al. (US 20130276663 A1, herein after referred to as Ohsugi) in view of Hasegawa et al. (JP 2008183939 A, herein after referred to as Hasegawa).
Regarding claim 1 Ohsugi teaches A gas generator (FIG. 1, 1A; abstract) comprising: a housing including a cylindrical circumferential wall portion (FIG. 1, 12 & 22; paragraph 78) provided with a gas discharge opening (FIG. 1, 23; paragraph 78) and a top plate portion (FIG. 1, 21; paragraph 79) and a bottom plate portion (FIG. 1, 11; paragraph 81) which close one and the other axial ends of the circumferential wall portion, (FIG. 1) the housing containing a combustion chamber (FIG. 1, 60; paragraph 161) which accommodates a gas generating agent; (FIG. 1, 61; paragraph 161) an igniter assembled to the bottom plate portion, (FIG. 1, 40; paragraph 161) the igniter including an ignition portion which accommodates 
Ohsugi does not explicitly teach a cylindrical partition wall portion erected from the base portion toward the top plate portion, and the sidewall portion including a first region located on a side of the bottom plate portion and surrounded by the partition wall portion and a second region located on a side of the top plate portion and not surrounded by the partition wall portion, by arranging the partition wall portion to reach a position in the combustion chamber intermediate along the axial direction of the circumferential wall portion, an end portion of the partition wall portion on the side of the top plate portion being arranged closer to the top plate portion than the ignition portion in the axial direction of the circumferential wall portion, and the gas generating agent being arranged to face an outer circumferential surface of the partition wall portion or Ra and Ha satisfying a condition of Ra/Ha 1.00 where Ra represents an inner diameter of the sidewall portion and Ha represents a distance between the top wall portion and the ignition portion along an axial direction of the circumferential wall portion. Hasegawa does teach a cylindrical partition wall portion erected from the base portion toward the top plate portion (FIG. 6, 63; paragraph 39) and the sidewall portion including a first region located on a side of the bottom plate portion and surrounded by the partition wall portion (FIG. 6, lower section of 32; paragraph 67) and a second region located on a side of the top plate portion and not surrounded by the partition wall portion, (FIG. 6, upper section of 32; paragraph 67) by arranging the partition wall portion to reach a position in the combustion chamber intermediate along the axial direction of the circumferential wall portion, (FIG. 6, 63) and the gas generating agent being arranged to face an outer circumferential surface of the partition wall portion (FIG. 6, 42) and additionally teaches Ra and Ha satisfying a condition of Ra/Ha 1.00 where Ra represents an inner diameter of the sidewall portion and Ha represents a distance between the top wall portion and the ignition portion along an axial direction of the circumferential wall portion (FIG. 6, 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include the enhancer cup and partition wall portion of Hasegawa in the gas generator of Ohsugi in order to achieve optimal control over flame energy transfer (Hasegawa paragraph 10). 
Hasegawa does not explicitly teach an end portion of the partition wall portion on the side of the top plate portion being arranged closer to the top plate portion than the ignition portion in the axial direction of the circumferential wall portion however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the partition wall portion to extend closer to the top plate portion than the ignition portion in the axial direction of the circumferential wall portion so as to achieve optimal control over flame energy transfer (Paragraph 10), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 
Regarding claim 3 Ohsugi as modified above does not explicitly teach that Hb satisfies a condition of Hb being less than or equal to 13.5 mm where Hb represents a distance between the end portion of the partition wall portion on the side of the top plate portion and the ignition portion along the axial direction of the circumferential wall portion. However t would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsugi to use an Hb less than or equal to 13.5 mm in order to achieve optimal space efficiency, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 4 Ohsugi as modified above does not explicitly teach that the gas discharge opening is provided at a position closer to the top plate portion than the partition wall portion in the axial direction of the circumferential wall portion however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsugi as modified above to locate the gas discharge openings closer to the top plate portion than the partition wall portion in the axial direction of the circumferential wall portion so as to achieve optimal control over flame energy transfer and gas discharge rates, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 5 Ohsugi as modified above teaches that the gas discharge opening is provided at a position opposed to the second region of the sidewall portion in a radial direction of the circumferential wall portion (Ohsugi, FIG. 1, gas discharge opening 23 is located opposed to the sidewall portion of 46, the modifications above do not disrupt this). 
Regarding claim 6 Ohsugi as modified above teaches that the base portion is in a shape of an annular plate, (Ohsugi, FIG. 1, 15; paragraph 1, “disc type gas generator”; combination necessitates an annular base plate) and the abutment portion is provided to extend from an outer edge of the base portion (Ohsugi, FIG. 1, 63) and the partition wall portion is provided to extend from an inner edge of the base portion (Hasegawa, FIG. 6, 63).
Regarding claim 7 Ohsugi as modified above does not explicitly teach that the gas generating agent is not arranged in a space between the first region of the sidewall portion and the partition wall portion however an alternate embodiment of Hasegawa does (FIG. 4, S1; Paragraphs 60 & 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively not fill the space between the first region of the side wall portion and the partition wall portion in order to adjust the combustion characteristics to desired levels. 
Regarding claim 8 Ohsugi as modified above does not explicitly teach that the partition wall portion includes a tapered portion tapered toward the top plate portion however it would have been an obvious matter of design choice to make the different portions of the partition wall portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsugi et al. (US 20130276663 A1, herein after referred to as Ohsugi) in view of Hasegawa et al. (JP 2008183939 A, herein after referred to as Hasegawa) and further in view of Bierwirth et al. (US 20160016529 A1, herein after referred to as Bierwirth).
Regarding claim 2 Ohsugi as modified above does not teach an enhancer cup wherein the Ra and the Ha further satisfy a condition of Ra/Ha 0.80 however Bierwirth does teach that (FIG. 1, 60). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the enhancer cup shape of Bierwirth in order to achieve optimal control over flame energy transfer. 
Regarding claim 9 Ohsugi teaches A gas generator (FIG. 1, 1A; abstract) comprising: a housing including a cylindrical circumferential wall portion (FIG. 1, 12 & 22; paragraph 78) provided with a gas discharge opening (FIG. 1, 23; paragraph 78) and a top plate portion (FIG. 1, 21; paragraph 79) and a bottom plate portion (FIG. 1, 11; paragraph 81) which close one and the other axial ends of the circumferential wall portion, (FIG. 1) the housing containing a combustion chamber (FIG. 1, 60; paragraph 161) which accommodates a gas generating agent; (FIG. 1, 61; paragraph 161) an igniter for burning the gas generating agent; (FIG. 1, 41; paragraph 161) and a holding portion which is provided in the bottom plate portion and holds the igniter, (FIG. 1, 30; paragraph 161) the bottom plate portion including a protruding cylindrical portion provided to protrude toward the top plate portion, (FIG. 1, 13; paragraph 161) an opening in which the igniter is inserted and arranged being provided in an axial end portion of the protruding cylindrical portion located on a side of the top plate portion, (FIG. 1, 15; paragraph 161) the holding portion being made of a resin molded portion at least partly secured to the bottom plate portion by being formed by attaching a fluid resin material to the bottom plate portion so as to reach a part of an outer surface of the bottom plate portion from a part of an inner surface of the bottom plate portion through the opening and solidifying the fluid resin material, (Paragraph 7).
Ohsugi does not explicitly teach that the bottom plate portion in a portion except for the protruding cylindrical portion being in such an inclined shape as being inclined toward the top plate portion, in a direction toward a radially outer side of the circumferential wall portion, and an inclination angle 01 of the bottom plate portion in the portion except for the protruding cylindrical portion satisfying a condition of 0 degrees <= theta 1 <= 2 degrees however Bierwirth does teach the bottom plate portion in a portion except for the protruding cylindrical portion being in such an inclined shape as being inclined toward the top plate portion, in a direction toward a radially outer side of the circumferential wall portion (FIG. 1, 18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the angled bottom of Bierwirth in the gas generator of Ohsugi in order to fit the modified gas generator in a variety of spaces. 
	    Ohsugi as modified above for this claim does not explicitly teach an inclination angle 01 of the bottom plate portion in the portion except for the protruding cylindrical portion satisfying a condition of 0 degrees <= theta 1 <= 2 degrees.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsugi as modified above to use an inclination angle 01 of the bottom plate portion in the portion except for the protruding cylindrical portion satisfying a condition of 0 degrees <= theta 1 <= 2 degrees, so as to achieve an optimal shape for installing, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach Gas Generators of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4Docket No. 525871USPreliminary Amendment